


110 HR 5858 IH: Combating Climate Change Through Individual Action Act of

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5858
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for carbon sequestration.
	
	
		1.Short titleThis Act may be cited as the
			 Combating Climate Change Through Individual Action Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)Agricultural, grassland, and forestry
			 practices play an essential role in capturing atmospheric carbon and
			 sequestering it as soil organic matter.
			(2)Released carbon can be captured through
			 improved grassland management, tree planting, forest preservation, and enhanced
			 agronomic and irrigation practices.
			(3)Promoting increased natural carbon sinks
			 could have a significant impact on the world’s projected carbon emissions from
			 the burning of fossil fuels.
			(4)Certain agricultural and forestry practices
			 can reduce greenhouse gases:(A)avoiding emissions by
			 maintaining existing carbon storage in trees and soils;
					(B)increasing
			 carbon storage by, e.g., tree planting, conversion from conventional to
			 conservation tillage practices on agricultural lands;
					(5)The large potentials exist through known
			 cropping and land management practices such as adoption of no-till, reduced
			 fallow and use of cover crops, and conservation set-asides with perennial
			 grasses and trees.
			3.Carbon
			 sequestration and soil conservation credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following new
			 section:
				
					45O.Carbon
				sequestration and soil conservation
						(a)In
				generalFor purposes of
				section 38, in the case of a taxpayer engaged in the business of farming, the
				credit determined under this section for the taxable year is an amount equal to
				30 percent of the qualified carbon sequestration and soil conservation
				expenditures for the taxable year which are paid or incurred with respect to
				the land used in such farming.
						(b)LimitationThe
				credit allowed with respect to a taxpayer under this section for a taxable year
				shall not exceed an amount equal to $10,000, reduced by the sum of the credits
				allowed with respect to the taxpayer under subsection (a) for all preceding
				taxable years.
						(c)Qualified carbon
				sequestration and soil conservation expensesFor purposes of this
				section—
							(1)In
				generalThe term qualified carbon sequestration and soil
				conservation expenditures means amounts paid or incurred to sequester
				carbon and conserve soil, including—
								(A)expenditures
				described in section 175(c),
								(B)conservation
				tillage expenditures,
								(C)cover cropping
				expenditures,
								(D)amounts paid or
				incurred to increase the nitrogen use efficiency (other than use of nitrogen
				fertilizers) of land used in farming, and
								(E)amounts paid or
				incurred for multiple year rotations, including introduction of a perennial
				that reduces carbon loss and tillage, builds soil tilth, and increases carbon
				capture capacity.
								(2)Conservation
				tillage expendituresThe term
				conservation tillage expenditures means any expenditures paid or
				incurred for a tilling and planting method in which at least 30 percent of the
				previous crop residue remains on the soil after planting the current crop. Such
				term includes the following tilling practices: no till, ridge till, minimum
				till, and mulch till.
							(3)Cover cropping
				expendituresThe term
				cover cropping expenditures means expenditures paid or incurred
				for the preparation and seeding of land for any grass, legume, or small
				grain—
								(A)which is not the
				primary crop of the taxpayer,
								(B)the primary purpose of which is to achieve
				one or more of the following: reduction in erosion; maintenance or improvement
				in soil fertility, tilth, and structure,
								(C)a purpose of which may be interruption of
				pest cycles or conservation of water.
								(d)Per acre credit
				alternative
							(1)In
				generalNot later than 180 days after the date of the enactment
				of this section, the Secretary shall, in consultation with the Secretary of
				Agriculture, establish an alternative procedure for determining the credit
				under subsection (a), which, at the election of the taxpayer, shall be treated
				as the amount determined under subsection (a).
							(2)Procedure
				described(A)The Secretary shall establish credit
				amounts to apply to land used in farming on a per acre basis with respect to
				each method of carbon sequestration and soil conservation described in
				subsection (c)(1).
								(B)Such credit amounts shall be based on
				the efficacy of the method in sequestering carbon and preventing soil
				erosion.
								(C)No such credit amount may exceed $15
				per acre.
								(D)The Secretary shall prescribe rules
				similar to the rules of paragraphs (1) through (4) of subsection (e) to apply
				for purposes of the procedure established under this subsection.
								(3)ElectionAn election to use such alternative method
				shall be made in such form and manner as the Secretary may prescribe, and shall
				apply to the taxable year for which made and for all subsequent taxable
				years.
							(e)Definition and
				special rules
							(1)Land used in
				farmingFor purposes of this
				section, land shall be treated as used in farming only if such land is used
				(before or simultaneously with the expenditures described in subsection (c)(1))
				by the taxpayer or his tenant for the production of crops, fruits, or other
				agricultural products or for the sustenance of livestock.
							(2)Expenditures
				must be consistent with soil conservation planNotwithstanding any other provision of this
				section, subsection (a) shall not apply to any expenditures unless such
				expenditures are consistent with—
								(A)the plan (if any)
				approved by the Soil Conservation Service of the Department of Agriculture for
				the area in which the land is located, or
								(B)if there is no
				plan described in clause (i), any soil conservation plan of a comparable State
				agency.
								(3)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is determined under this section for any expenditure
				with respect to any property, the increase in the basis of such property which
				would (but for this paragraph) result from such expenditure shall be reduced by
				the amount of the credit so determined.
							(4)Denial of double
				benefitNo deduction or other
				credit shall be allowed under this chapter for any amount taken into account in
				determining the credit under this section.
							(f)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2013.
						.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such Code
			 (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting plus, and by adding at the
			 end the following new paragraph:
				
					(32)the carbon sequestration and soil
				conservation credit determined under section
				45O(a).
					.
			(c)Conforming
			 amendmentsSubsection (a) of section 1016 of such Code (relating
			 to adjustments to basis) is amended by striking and at the end
			 of paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting and, and by adding at the end the following new
			 paragraph:
				
					(37)to the extent provided in section
				45O(e).
					.
			(d)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 45O. Carbon sequestration and soil
				conservation.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred after December 31, 2008.
			4.Qualifying
			 planting expenditure credit
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 other credits) is amended by adding at the end the following new
			 section:
				
					30D.Qualified
				planting expenditure credit
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to 10 percent of the qualified planting expenditures of the
				taxpayer for the taxable year.
						(b)LimitationsThe
				amount taken into account under subsection (a) for any taxable year shall not
				exceed—
							(1)in the case of expenditures paid or
				incurred by the taxpayer with respect to an area which is included under
				section 121 as part of the taxpayer’s principal residence, $5,000,
							(2)in the case of
				expenditures paid or incurred by the taxpayer in the course of, or with respect
				to, a trade or business carried on by the taxpayer, $50,000, and
							(3)in any other case,
				zero.
							(c)Qualified
				planting expendituresFor
				purposes of this section—
							(1)In
				generalThe term qualifying planting expenditures
				means expenditures paid or incurred—
								(A)for the purchase
				and planting of any tree, plant, shrub, or bush which meets the requirements of
				paragraph (2), and
								(B)for the purchase
				and installation of a vegetated roof system.
								Such term
				shall not include expenditures relating to any property which is held by the
				taxpayer for use in a trade or business or for the production of income, or
				which is property described in section 1221(a)(1) in the hands of the
				taxpayer.(2)Trees, plants,
				shrubs, or bushesA tree,
				plant, shrub, or bush satisfies the requirements of the paragraph if such tree,
				plant, shrub, or bush is certified, in accordance with guidance prescribed by
				the Secretary (after consultation with the Administrator of the Environmental
				Protection Agency and the Secretary of Agriculture), to be quick-growing,
				appropriate for the region in which it is planted, and effective in capturing
				carbon.
							(3)Vegetated roof
				systemThe term vegetated roof system means a system
				by which vegetation growing in a substrate is integrated with the roof (or
				portion thereof) of a building owned by the taxpayer.
							(d)Application with
				other creditsThe credit
				allowed under subsection (a) for any taxable year shall not exceed the excess
				(if any) of—
							(1)the regular tax liability (as defined in
				section 26(b)) reduced by the sum of the credits allowable under subpart A and
				sections 27, 30, 30B, and 30C, over
							(2)the tentative minimum tax for the taxable
				year.
							(e)Definition and
				special rulesFor purposes of this section—
							(1)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121, except that no ownership requirement shall
				be imposed.
							(2)Joint occupancy,
				cooperative housing corporations, and condominium management
				associationsRules similar to
				the rules of paragraphs (4), (5), and (6) of section 25D(e) shall apply.
							(3)Expenditures
				outside United StatesThe credit under this section shall not be
				allowed with respect to expenditures paid or incurred for areas located outside
				the United States.
							(4)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section for an expenditure,
				the increase in basis which would result (but for this subsection) from such
				expenditure shall be reduced by the amount of credit allowed under this
				section.
							(f)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2013.
						.
			(b)Conforming
			 amendments
				(1)Subsection (a) of section 1016, as amended
			 by section 3, is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 and, and by adding at the end the following new paragraph:
					
						(38)to the extent provided in section
				30D(e)(4).
						.
				(2)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 30C the following new item:
					
						
							Sec. 30D. Qualified planting expenditure
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred after December 31, 2008.
			5.Grassland,
			 rangeland, and forest conservation credit
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of the
			 Treasury, in consultation with the Department of Agriculture, shall establish
			 an appropriate tax credit, with respect to land located in the United States,
			 for—
				(1)the conversion of
			 cropland to pasture for grazing purposes or to grassland or rangeland,
			 and
				(2)reforestation and
			 afforestation of land—
					(A)which is not held
			 by the taxpayer for the planting, cultivating, caring for, and cutting of trees
			 for sale or use in the commercial production of timber products, and
					(B)with trees which are not held by the
			 taxpayer for use in a trade or business or for the production of income.
					(b)Other rules
			 relating to credit
				(1)Credit to be per
			 acreThe Secretary shall establish credit amounts to apply to
			 land on a per acre basis with respect to each method of conservation described
			 in subsection (a).
				(2)Pursuant to
			 approved planSuch methods must be pursuant to a plan submitted
			 by the taxpayer and approved by the Secretaries of the Treasury and
			 Agriculture.
				(3)Basis for credit
			 amountsCredit amount shall be based on—
					(A)the efficacy of
			 the method in sequestering carbon and preventing soil erosion,
					(B)the expenditures
			 relating to such method, and
					(C)the number of
			 years the taxpayer certifies to the Secretary or ensures (by conservation
			 easement or otherwise) that the applicable land will remain subject to the
			 approved plan.
					(4)RecaptureThe
			 Secretary shall provide for recapturing the benefit of any credit allowed under
			 this section with respect to any property that ceases to be used in accordance
			 with the approved plan.
				(5)Denial of double
			 benefit and basis adjustmentThe Secretary shall provide—
					(A)an appropriate
			 basis adjustment for property with respect to which such credit is allowed,
			 and
					(B)rules disallowing
			 such deductions and other credits as may be appropriate to avoid allowing
			 additional tax benefits for the same conservation method or expenses.
					(c)Effective
			 dateThe credit established by the Secretary shall apply to
			 taxable years beginning after December 31, 2008.
			6.Carbon
			 sequestration credit report
			(a)In
			 generalIn the case of any
			 substantial change in the carbon sequestration market (including the enactment
			 into law of a carbon cap and trade program), the Secretary of the Treasury
			 shall, in consultation with any appropriate Federal officers, study such change
			 and any effect of such change on the efficiency of, and need for, the credits
			 allowed under section 5 of this Act and sections 45O and 30D of the Internal
			 Revenue Code of 1986.
			(b)ReportAs
			 soon as practicable after sufficient opportunity to observe the effect of such
			 change in the carbon sequestration market, the Secretary shall submit a report
			 to Congress containing the results of the study conducted under subsection (a)
			 and any recommendations of the Secretary for modifying such credits based on
			 such results.
			
